 


109 HR 3135 IH: Private Property Rights Protection Act of 2005
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3135 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Sensenbrenner (for himself, Mr. Conyers, Mr. DeLay, Mr. Blunt, Ms. Waters, Mr. Coble, Mr. Smith of Texas, Mr. Gallegly, Mr. Goodlatte, Mr. Chabot, Mr. Daniel E. Lungren of California, Mr. Jenkins, Mr. Cannon, Mr. Bachus, Mr. Hostettler, Mr. Flake, Mr. Pence, Mr. Forbes, Mr. King of Iowa, Mr. Feeney, Mr. Issa, Mr. Franks of Arizona, Mr. Gohmert, Mr. Aderholt, Mr. Alexander, Mrs. Biggert, Mr. Boehner, Mr. Bonilla, Mrs. Bono, Mr. Bradley of New Hampshire, Mr. Buyer, Mr. Davis of Tennessee, Mr. DeFazio, Mr. Doolittle, Mrs. Drake, Mrs. Emerson, Mr. Fossella, Ms. Foxx, Mr. Gibbons, Mr. Graves, Ms. Harris, Mr. Hayworth, Mr. Herger, Ms. Herseth, Mrs. Johnson of Connecticut, Mr. Jones of North Carolina, Mr. Kirk, Mr. Kline, Mr. Mack, Mr. McCaul of Texas, Mr. McCotter, Miss McMorris, Mrs. Myrick, Mr. Neugebauer, Mr. Norwood, Mr. Otter, Mr. Peterson of Pennsylvania, Mr. Pombo, Mr. Ramstad, Mr. Ryun of Kansas, Mr. Simpson, Mr. Taylor of North Carolina, Mr. Tiahrt, Mr. Walden of Oregon, Mr. Crenshaw, Mr. Burgess, Mr. Bonner, Mr. Poe, Mr. Hefley, Mr. Kennedy of Minnesota, Mr. Radanovich, Mrs. Miller of Michigan, Mr. Shimkus, Mr. Filner, Mr. Gingrey, Mr. Duncan, Mr. Reichert, Ms. Jackson-Lee of Texas, Mr. Brown of South Carolina, Mr. Westmoreland, Mr. Sodrel, Ms. Ginny Brown-Waite of Florida, Mr. Gillmor, Mr. Cunningham, Mr. Wilson of South Carolina, Mr. Miller of Florida, Mr. Osborne, Mr. Pearce, Mrs. Jo Ann Davis of Virginia, Mrs. Blackburn, and Mr. Price of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To protect private property rights. 
 
 
1.Short titleThis Act may be cited as the Private Property Rights Protection Act of 2005.  
2.Prohibition on Eminent Domain Abuse by States 
(a)In GeneralNo State or any political subdivision of a State shall use economic development as a reason for exercising its power of eminent domain if Federal funds would contribute in any way to— 
(1)the project for which the State’s or political subdivision’s power of eminent domain is exercised; or 
(2)the exercise and enforcement of the eminent domain power over that project. 
(b)Ineligibility for Federal fundsA violation of subsection (a) renders such State or political subdivision ineligible for any Federal funds described in that subsection and any Federal agency charged with distributing those funds shall withhold them. 
3.Prohibition on eminent domain abuse by the Federal Government The Federal Government or any authority of the Federal Government shall not use economic development as a reason for exercising its power of eminent domain. 
4.DefinitionsIn this Act the following definitions apply: 
(1)Economic developmentThe term economic development means any activity, including increasing tax revenue, other than making private property available in substantial part for use by the general public or by an entity that makes the property available for use by the general public, or as a public facility, or to remove harmful effects.  
(2)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, or any other territory or possession of the United States.  
 
